Rosenberry, C. J.
(dissenting). I am obliged to dissent from the reasoning of the opinion filed by the court in this case. As I view it, the question in this, case is, “Did the first mortgagee have a right, under and by virtue of the license created by its mortgage, to oust the lien which was acquired when the second mortgagee took possession of the property in question under its license created by the second mortgage?”
A discussion as to the relative rights of first and second mortgagees is in my view beside the point. All that is said in that regard may be conceded. In this case neither party had a mortgage upon the property in question; each had a license which if unrevoked might by a proper procedure ripen into a lien. When the property was taken from the possession of the mortgagor under and by virtue of the license created by the second mortgage, the license created by the' first mortgage did not thereby become void, it merely became ineffective because the mortgagor then had no property subject to seizure under the license created by the first mortgage. To treat the matter as if the first and second mort*85gages each created first and second liens is, it seems to me, entirely to overlook the proposition urged here in support of the plaintiff’s right. Such equitable rights as either of the parties had, they had under and by virtue of the contract entered into between the mortgagor and the first and second mortgagees.
In my opinion the judgment should be affirmed.
I am authorized to state that Mr. Justice Fritz concurs in this dissent.
A motion for a rehearing was denied, with $25 costs, on February 6, 1934.